Appeal from a decision of the Unemploy*624ment Insurance Appeal Board, filed December 30, 1993, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant, a former hotel marketing director, was found ineligible to receive unemployment insurance benefits because of activities he engaged in on behalf of his own business. The record reveals that claimant, among other things, incorporated his own marketing consulting firm, established a corporate bank account, deposited money into the corporate bank account, purchased and distributed business cards and filed a corporate tax return. Notwithstanding the fact that the corporation evidently was not profitable, these activities provided substantial evidence supporting the Board’s determination that claimant was not totally unemployed. Moreover, because these activities took place while claimant was collecting benefits, substantial evidence also supports the Board’s finding that claimant wilfully made false statements to obtain benefits.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.